Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 04/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because “—Discloses is a vacuum valve” uses wrong syntax. The Office suggests amending to –Disclosed is a vacuum valve--. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
---“processing unit” / “control and processing unit” in claims 8 and 15, respectively. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in L2 “the regulation”, in L2-3 “the gas-tight interruption” and in L8 “the variable location”. Notice that this/these limitation(s) is/are not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 1 recites in L6 “a valve closure” (a broad limitation) followed by the phrase “in particular” and then “a valve plate” (narrow limitation). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Claim 2 recites in L2 “the time curve”. Notice that this/these limitation(s) is/are not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 7 recites in L5 “the vacuum valve has at least two position sensors”, however, intervening claim 1 already recites “at least one position sensor”. It is unclear and indefinite if the “at least two position sensors” are part of the “at least one position sensor” (i.e. two or more position sensors are being claimed) or if they are distinct (i.e. three or more position sensors are being claimed). Based on the record, the Office will assume that the at least two position sensors of claim 7 are related to the “at least one position sensor” of claim 1. The Office suggest that L5 of claim 7 is amended to “the at least one position sensor comprises at least two position sensors” to overcome the rejection.   
Claim 11 recites in L3 “the regulation”, in L4 “the gas-tight interruption” and in L8 “the variable location”. Notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 11 recites “a method for controlling” and “wherein the scope of the method or in an ongoing manner, an absolute position of the valve closure and/or the at least one adjustment element is measured”. Notice that as claimed in claim 11, no 
Claim 13 recites in L4 “the duration”. Notice that this/these limitation(s) is/are not previously recited and as such, there is insufficient antecedent basis for this/these limitation(s) in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 15 recites in L2-3 “a vacuum valve”. Notice that this limitation is already recited in intervening claim 11. It is unclear and indefinite if the vacuum valve recited in claim 15 is the same one as recited in intervening claim 11 or if it is distinct. Based on the record, the Office will assume that they are the same. The Office suggests amending claim 15 to –the vacuum valve—to overcome this rejection.
Claim(s) 2-4, 6-10 and 12-15, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1345, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office (April 21,1987) (suggesting that applicants add the limitation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-4, 6-9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290).
Regarding claim 1, as best understood by the Office, Blecha (US 2014/0183391) teaches in Figs. 1a-3b (see at least Figs. 1a-2c) a vacuum valve, including a vacuum slide valve, pendulum valve, or monovalve (the valve taught by Belcha is known as an L-type vacuum slide valve), for the regulation of a volume or mass flow and/or for the gas-tight interruption of a flow path, comprising: a valve seat (3), which has a valve opening (2) defining an opening axis (42) and a first sealing surface (the area of the valve seat that engages the valve in the closed position) circumferential around the valve opening, a valve closure (4), in particular a valve plate (closure plate 4), for the regulation of the volume or mass flow and/or for the interruption of the flow path, comprising a second sealing surface (5) corresponding to the first sealing surface, the variable location of which is determined by a respective position and alignment of the valve closure (notice in Figs. 1a-2c that the valve moves in an L-motion via vertical reciprocation and horizontal reciprocation), a drive unit (7) coupled to the valve closure, comprising at least one movable adjustment element (see the internal components of the drive unit 7 which allow the L-motion of the closure plate 4 as shown Tanaka (US 5,566,922) Figs.1a and 1c showing evidence of a similar L-type valve comprising a closure plate 4 with an O-ring seal 20 mounted to the closure plate that aids in maintaining a fluid tight seal when the valve is in the closed position in a similar fashion as Blecha], and the valve opening is thus closed gas-tight, and back again. The device of Blecha fails to disclose the use of at least one position sensor as claimed. However, position sensors are well known in the art of valves. Mogi (US 6,597,290) teaches in Figs. 1-7b (see at least Figs. 6-7b) of a valve assembly comprising a drive unit for reciprocating a valve member 71 that comprises at least a valve shaft 73, a rack 74, a pinion 7 and a motor 76; coupled to the driving unit is a valve position output apparatus 80. The valve position output apparatus comprises an optical linear encoder (82-84) and a processing unit (86, 64, 57). The optical linear encoder can be of either the incremental type or the absolute type (see at least C9 L16-L49) and it allows for the accurate detection of the valve position and allowing the determination of possible failure (see at least Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the drive unit of the device of Blecha to include a valve position output apparatus 80, similar to the one as taught by Mogi which includes an absolute optical linear encoder (82-84) and a processing unit (86, 64, 57), since such a modification allows for the accurate detection of the position of the valve  and allows for the determination of possible failure should it occur. 
As such, the device of the combination of Blecha in view of Mogi shows all the limitations of claim 1 with Blecha teaching most of the limitations as discussed above and Mogi teaching the limitations “wherein the vacuum valve furthermore comprises at least one position sensor (see the absolute optical linear encoder 82-84 as taught by Mogi), wherein the position sensor is designed and arranged in the vacuum valve such that, in an ongoing manner, a position of the valve closure and/or the at least one adjustment element is measurable with respect to a null position, the open position, or closed position. Thus, the device of the combination of Blecha in view of Mogi meets all the limitations of claim 1.
Regarding claim 3 and the limitation of the vacuum valve according to Claim 1, wherein the position sensor is designed as a displacement sensor or distance sensor and/or absolute position sensor; the device of the combination meets this limitation with Mogi teaching of the absolute optical linear encoder 82-84 which is a type of absolute position sensor capable of detecting the position of the valve using a plate 82, a light-emitting diode 83 and a phototransistor 84 as shown in at least Figs. 6-7b of Mogi.   
Regarding claim 4 and the limitation of the vacuum valve according to claim 1, wherein the adjustment movement comprises an at least essentially linear adjustment 
Regarding claim 6 and the limitation of the vacuum valve according to claim 1, wherein the position sensor is an inductive, optical, magnetic, magnetostrictive, potentiometric, and/or capacitive position sensor, and/or is arranged outside a vacuum range separated from an external environment by the vacuum valve in a defined manner; the device of the combination meets this limitation with Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 which is a type of optical position sensor and with Blecha teaching that the components of the drive unit 7 are housed within a housing that is separate from the valve wall 1 / vacuum region 11. 
Regarding claim 7 and the limitation of the vacuum valve according to claim 1, wherein the position sensor is designed and arranged in the vacuum valve such that by means of the one position sensor, a position measurement can be carried out with respect to at least two adjustment directions, which are essentially orthogonal to one another, or the vacuum valve has at least two position sensors, which are designed and and/or the valve seat is formed by a part of the vacuum valve connected structurally to the vacuum valve,  wherein the valve seat is formed on a housing of the vacuum valve, or is provided by a process chamber, or a chamber housing; the device of the combination meets this limitation as shown in at least Figs. 1a-2c of Belcha teaching that the valve seat 3 is formed on valve housing 1 and with the valve being of the L-motion type wherein the drive unit provides a vertical reciprocation motion of the gate from the opened position to the intermediate position and further reciprocation is converted to horizontal reciprocation in a similar manner as applicant’s invention and with Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 capable of accurately detecting the position of the valve.
Regarding claim 8
Regarding claim 9 and the limitation of the vacuum valve according to Claim 8, wherein the item of state information is provided with respect to a mechanical and/or structural integrity of the valve closure and/or the adjustment element, wherein the item of state information is ascertained by means of an actual-setpoint comparison for the acquired measurement signal; the device of the combination meets this limitation with Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the absolute/actual location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  

Regarding claim 11 as best understood by the Office, in making and/or using the device of the combination of Blecha in view of Mogi (see the rejection of claim 1 above for details of the combination), the device of the combination teaches a method for controlling a vacuum valve, including a vacuum slide valve, pendulum valve, or monovalve (the valve taught by Belcha is known as an L-type vacuum slide valve, see at least Figs. 1a-2c of Blecha), wherein the vacuum valve is designed for the regulation of a volume or mass flow and/or for the gas-tight interruption of a flow path and the vacuum valve has a valve seat (3 of Blecha), which has a valve opening (2 of Belcha) defining an opening axis (42 of Blecha) and a first sealing surface (the area of the valve seat that engages the valve in the closed position) circumferential around the valve opening, a valve closure, or a valve plate (see the closure plate 4 of Blecha), for the regulation of the volume or mass flow and/or for the interruption of the flow path, comprising a second sealing surface (5 of Blecha) corresponding to the first Tanaka (US 5,566,922) Figs.1a and 1c showing evidence of a similar L-type valve comprising a closure plate 4 with an O-ring seal 20 mounted to the closure plate that aids in maintaining a fluid tight seal when the valve is in the closed position in a similar fashion as Blecha], and the valve opening is thus closed gas-tight, and back again, wherein in the scope of the method, or in an ongoing manner, an absolute position of the valve closure and/or the at least one adjustment element is measured with respect to a null position, the open position or closed position [Mogi teaches in at least Figs. 6-Thus, the device of the combination of Blecha in view of Mogi meets all the limitations of claim 11.
Regarding claim 12 and the limitation of the method according to Claim 11, wherein in the scope of the method, an item of state information of the vacuum valve, with respect to a mechanical and/or structural integrity of the valve closure or the adjustment element is ascertained based on the position measurement, wherein the item of state information is ascertained by means of an actual-setpoint comparison for the acquired measurement signal and/or based on a comparison of the item of state information to predefined tolerance values, an output signal is provided with respect to an evaluation of a process controlled by the vacuum valve; the device of the combination meets this limitation with Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the absolute/actual location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  
Regarding claim 14 and the limitation of the method according to Claim 11, wherein in the scope of the method, based on the position measurement, a detection is performed of an end location, the open position and/or closed position, of the valve closure and/or the at least one adjustment element and/or a possible impact of the sealing surfaces on one another in the scope of the adjustment movement and/or a possible adhesion of the sealing surfaces on one another; the device of the combination .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) as applied to the intervening claim above, and further in view of Hoffmann (US 6,267,138).
Regarding claim 2, notice that while the device of the combination of Blecha in view of Mogi teaches the system’s ability to measure the position of the valve via the absolute optical encoder and the time it takes to get to the position [both of which are capable of being used for determining the velocity since Average Velocity v is change in position x divided by the time of travel t; v = (xf – x0) / (tf – t0) ]; the device of the combination fails to explicitly disclose that the velocity is determined as claimed with the limitations “The vacuum valve according to Claim 1, wherein the position sensor is designed and arranged in the vacuum valve such that the time curve of at least a part of the adjustment movement is determinable, such that at least one velocity of the adjustment movement is determinable for at least one time span of the adjustment movement”. However, valve monitoring systems capable of measuring a valve position, measuring the time of travel and capable of measuring the speed and using the information to determine the valve health is known in the art of valves. Hoffmann (US 6,267,138) teaches in at least Figs. 1-3 of a valve monitoring system 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the monitoring system of the device of the combination of Blecha in view of Mogi to be capable of measuring the velocity of actuation based on position data and time elapse in a similar manner as taught by Hoffmann since such a modification further aids in measuring the parameters of the valve and using the parameters to be compared with expected values to determine the health of the valve. Thus, the device of the combination of Blecha in view of Mogi and Hoffmann meets all the limitation of claim 2.
Regarding claim 13 and the limitation of the method according to Claim 11, wherein in the scope of the method, based on the position measurement, an adjustment velocity of the valve closure and/or the at least one adjustment element is determined at least for a part of the adjustment movement and/or the duration of the adjustment movement from the open position to the closed position and/or vice versa is determined; the device of the combination meets this limitation with Hoffmann teaching of a monitoring system comrpsiign at least a microprocessing unit 10 capable of processing the measured times and the measured valve position, calculating the speed of the movement of the valve and using the calculations to diagnose possible issues with the valve (worn-out connection, worn-out sealing, blocked valve, etc.).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) as applied to the intervening claim above, and further in view of Wheeler (US 2016/0169410).
Regarding claim 15, notice that while the device of the combination of Blecha in view of Mogi teaches of the monitoring and control of the valve assembly using an electric motor, absolute position encoder and processing unit; it is unclear if the method is carried out by some sort of computer program as claimed having the limitations “A computer program having program code which is stored on a machine-readable carrier, and/or executed on a control and processing unit of a vacuum valve for carrying out the method according to Claim 11”. However, valve monitoring and control systems that are carried out using programmable logic in combination with processors and sensors are known in the art of valves. Wheeler (US 2016/0169410) teaches in Figs. 1-13 (see at least Fig. 2-3) of valve monitoring and control system comprising a computing device 205 comprising a processor 215 with a) a communicating interface 235 capable of receiving valve sensing data and outputting an alarm or control signal and a memory 210. The computing device is capable of storing programing language and executing a monitoring and control method such as the one disclosed in Fig. 3 wherein sensor data such as valve position data received from sensors 118/126 is received and the data along with a plurality of parameters is used to determine if an obstruction of the valve member is occurring and if so alert the user. Additionally, the monitoring system comprises a method of discriminating the acquired data by determining a high and low setpoint and should the data exceed a threshold the 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device the device of the combination of Blecha in view of Mogi to include a computing device 205 similar to the one as taught by Wheeler comprising at least a processor 215 capable of receiving valve sensing data and outputting an alarm or control signal and a memory 210, wherein the computing device is capable of storing programing language and executing a monitoring and control method/program such as the one disclosed in Fig. 3, since such a modification further aids in monitoring the condition of the valve by using sensor acquired data, historical data and user input rules to monitor and control the operation and health of the valve based on programming protocols such as those dictated by Wheeler and Mogi. Thus, the device of the combination of Blecha in view of Mogi and Wheeler meets all the limitations of claim 15.     

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art are Blecha (US 2014/0183391), Tanaka (US 5,566,922), Mogi (US 6,597,290), Hoffmann (US 6,267,138), Wheeler (US 2016/0169410), Arcella (US 5,329,465), Long (US 10,132,420), Watanabe (US 2014/0130907) and Kajitani (US 2005/0242312). Blecha and Tanaka teaches of examples of L-type vacuum gate valve similar to applicant’s general invention. Mogi, Hoffmann, Wheeler, Arcella, Long, Watanabe and Kajitani teaches of various examples of monitoring system for valves wherein position sensing is used to monitor and determine the health of the valve similar to applicant’s general invention. However, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the vacuum valve (1) as claimed in claim 10 and as shown in at least Figs. 3a-3c of the application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753